UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7295



MONROE ROOSEVELT PARKER, JR.,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-94-949)


Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Monroe Roosevelt Parker, Jr., Appellant Pro Se. Linwood Theodore
Wells, Jr., Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny Appellant's motion for oral argument, deny a
certificate of probable cause to appeal and dismiss the appeal on

the reasoning of the district court. Parker v. Angelone, No. CA-94-
949 (E.D. Va. Aug. 1 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2